

117 HCON 32 IH: Commemorating the 30th anniversary of Operation Provide Comfort.
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 32IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Waltz (for himself, Mr. Cooper, Mr. Stewart, Mr. Crow, Ms. Titus, Mr. Kim of New Jersey, and Mr. Bacon) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONCommemorating the 30th anniversary of Operation Provide Comfort.Whereas after the uprising against Saddam Hussein in March 1991, Hussein turned tanks and helicopter gunships on the defenseless citizens of Kurdistan;Whereas overwhelmed by the Hussein regime’s superior firepower, and having already experienced the genocidal death of some 200,000 Kurds, along with the wanton destruction of 4,500 Kurdish villages and deadly chemical bombardment, hundreds of thousands of Kurdish men, women, and children fled to Iraq’s northern and eastern borders, fearing that the regime would use poison gas against them, as during the Anfal campaign and in Halabja only 3 years before;Whereas in the early days of this refugee crisis, the daily death toll of fleeing Kurds at one point exceeded 1,000, with victims having no time to gather any possessions or winter protective gear and thus succumbing to exposure, malnutrition, and disease;Whereas the United States, in response to the unfolding human catastrophe, led what became the largest humanitarian operation of its kind ever, Operation Provide Comfort, delivering humanitarian relief and enforcing a no-fly zone;Whereas Operation Provide Comfort saved the lives of countless thousands of Kurds from near certain death on Kurdistan’s freezing and rugged border mountains;Whereas Kurds, to this day, credit American-led Operation Provide Comfort, particularly the no-fly zone that protected the Kurdish people until 2003, for the stable, peaceful, and welcoming environment Kurdistan is today;Whereas the Kurdistan Region of Iraq serves, as one of the world’s largest safe havens for those fleeing conflict and religious and political persecution; andWhereas the Kurdistan Regional Government and the Kurdish Peshmerga remain among the most dependable and steadfast partners of the United States in the fight against extremism and terrorism: Now, therefore, be itThat Congress hereby—(1)commemorates the 30th anniversary of Operation Provide Comfort;(2)recognizes and honors the heroic American soldiers, diplomats, political leaders, and coalition partners who implemented Operation Provide Comfort;(3)recognizes and honors the bravery of the nearly 2,000,000 Kurdish women, children, and men who struggled to survive starvation and exposure, and who welcomed the aid that came and embraced the opportunity for a new life; and(4)reaffirms the strong American-Kurdish partnership and enduring respect and support for our Kurdish friends, who courageously stand shoulder to shoulder with the United States in our shared opposition to extremism and terrorism.